DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
 
3.	Applicant’s amendment filed on September 15, 2022 is acknowledged. 
	Claims 1-141 have been canceled.
	Claims 142-167 have been added.
	Claims 142-167 are pending.
Newly submitted claim 167 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The invention of the under consideration encompass claims 142-166 is related  to a method of treating generalized myasthenia gravis (gMG).   The invention of newly added claim 167 is related  to a formulation comprsing efgartigimod.  The invention of claims 142-166 and invention of claim 167 are distinct because the product of claim 167 can be used in immune-purification or detection in addition to the method of treating gMG. Therefore, these inventions are patentably distinct.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  

Accordingly, claim 167 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 142-166 are currently under consideration.
4.	In view of applicant’s amendment, following rejections are set forth.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 142-147, 149-154, and 158-166 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrichts et al. (Ulrichts 1, US 2015/0218239) and Ulrichts et al. (Ulrichts 2, US 2016/0264669) as evidenced by the disclosure that 90% of the subject having myasthenia gravis (MG) are generalized MG (see lines 24-33 in page 1 of the specification as-filed) in view of Burke et al. (US 2005/0053598) and Kang et al. (BioProcess International, April 12, 2016, pages 40-44).

Ulrichts 1 teaches an FcRn antagonist composition comprising an variant Fc region comprises amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 respectively, and the FcRn antagonist is a more efficacious FcRn antagonist in vivo than a full-length antibody comprising that variant Fc region. The FcRn antagonist compositions are particularly useful for reducing the serum levels of Fc-containing agents such as pathogenic autoantibodies (e.g. see [0006]). Ulrichts 1 teaches Fc variants consisting of SEQ ID NOs: 1, 2, or 3 that are identical to the instantly recited SEQ ID NOs: 1, 2, or 3 (e.g. see Table 1 in page 5).  Ulrichts 1 claims methods of treating antibody-mediated autoimmune diseases including myasthenia gravis (e.g. see claim 32). Ulrichts 1 teaches that the FcRn antagonist can be administered intravenously (e.g. see [0096]). 

Ulrichts 1 states that “[t]he FcRn antagonists disclosed herein are particularly advantageous over previously described FcRn antagonist compositions and known treatments for antibody-mediated disorders. For example, the FcRn antagonists disclosed herein are smaller and more potent than intravenous gamma globulin (IVIG), the current treatment for many antibody-mediated disorders. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG. Moreover, IVIG is isolated and purified from human donors and, as a consequence, suffers from considerable batch-batch variation. The FcRn antagonists compositions disclosed herein can be recombinantly produced or chemically synthesized and, therefore, are far more homogeneous.” (see [0007]).

Ulrichts 1 teach the FcRn antagonist can be formulated into a pharmaceutical composition with acceptable carrier or excipient including sodium chloride (e.g. see [0095]-[0096]).

Ulrichts 2 teaches an FcRn antagonist such as an Fc variant that specifically binds FcRn with increased affinity and reduced pH dependence relative to the native Fc region (e.g. see [0097]).  Ulrichts 2 teaches FcRn antagonist consists of amino acid sequences of SEQ ID NOs: 1, 2, or 3 that are identical to the instantly recited SEQ ID NOs: 1, 2, and 3 (e.g. see Table 1 in page 7).  The proteins SEQ ID NOs: 1-3 are Fc fragments from human IgG1 and each contains five amino acid substitutions 252Y, 254T, 256E, 433K, 434F, and 436Y compared to the parent Fc from human IgG1, wherein the proteins exhibit increased binding to FcRn and can block FcRn in vivo resulting in increased rate of degradation of Fc-containing autoantibodies (e.g. see [0092] and [0103]).  

Ulrichts 2 states “[i]t is believed that pathogenic IgG antibodies observed in autoimmune diseases are either the pathogenic triggers for these diseases or contribute to disease progression and mediate disease through the inappropriate activation of cellular Fc receptors, Aggregated autoantibodies and/or autoantibodies complexed with self antigens (immune complexes) bind to activating Fc receptors, causing numerous autoimmune diseases (which occur in part because of immunologically mediated inflammation against self tissues) (see e.g., Clarkson et al., NEJM 314(9), 1236-1239 (2013)); US 2004/0010124A1; US 2004/0047862A1; and US 2004/0265321A1, which are each incorporated by reference herein in their entirety). Accordingly, to treat antibody-mediated disorders (e.g. autoimmune diseases), it would be advantageous to both remove the deleterious autoantibodies and to block the interaction of the immune complexes of these antibodies with activating Fc receptors (e.g., Fc.gamma. receptors, such as CD16a)” (e.g. see [0103]). 

Ulrichts 2 teaches that the Fc antagonist can be administered to treat myasthenia gravis (e.g. see [0021], [0081], and [0082]). Ulrichts et al. teach administration of the FcRn antagonist at a frequency of once every 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 days (e.g. see [0077] and FIG. 17, and at a dosage of about 10 mg/kg (e.g. see [0012]), administered intravenously (e.g. see [0111]) or subcutaneously (e.g. see [0078]). Ulrichts et al. teach that the FcRn-antagonist can be administered intravenously and one or more of the second doses are administered subcutaneously (e.g. see 0015]).  

Ulrichts 2 teach that the FcRn antagonist of SEQ ID NOs: 2 and 3 can be used to replace IVIG (e.g. see [0020]). Ulrichts et al. claim a method of reducing the serum level of Fc-containing agent (e.g. autoantibodies) in autoimmune disease such as autoimmune channelopathy (MG is a type of autoimmune channelopathy) by administering at a frequency of once every 48 hours for four weeks.

	As evidenced by the disclosure, 90% of the subject having myasthenia gravis (MG) are generalized MG and MG are mostly characterized by antibody to AChR (see lines 16-33 in page 1 of the specification as-filed). Given that the prior art teaches the same method steps of administering the same compound in treating MG, and since 90% of the subject having MG are suffering from generalized MG affecting multiple muscle groups, it is reasonable to conclude that the prior art method of treating MG would be including generalized MG patients positive for autoantibodies to AChR. 

	The reference teachings differ from the instant invention by not describing formulations comprising: 25 mM sodium phosphate, 100 mM sodium chloride, 150 mM L-arginine hydrochloride and 0.02% (w/v) polysorbate 80.

	Burke teaches immunoglobulin comprising Fc region formulations comprising phosphate buffer, a polysorbate 80 and sodium chloride; most preferred polysorbate 80 amount is 0.02% (w/v), most preferred pH 6.0+5 (e.g. see [0005]-[0008]). Burke teach 0.02% (w/v) polysorbate 80, 10 mM sodium phosphate and 140 mM sodium chloride (e.g. see [0048]).  

	Kang studied 37 formulations that have been successfully used in commercial monoclonal antibodies and found that commonly used buffers that keeps pH levels between 4.7-7.4  includes phosphate, most commonly used surfactants is polysorbate 80, most commonly used salt is sodium chloride, and arginine is also a commonly used excipient (e.g. see Table 1).  Kang teaches a platform was developed for repaid formulation screening for antibodies where screening studies for pH and excipients followed by in-depth evaluations of buffers and excipients can be conducted to develop formulations for antibodies (e.g. see left col. in page 42).

	It would thus be obvious to one of ordinary skill in the art to optimize the Fc fragments formulation disclosed in Ulrichts 1 and 2 (identical to the instant SEQ ID NOs: 2 and 3) for a method of treating gMG.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since it was known in the art the Fc fragments can be used to treat gMG as disclosed in Ulrichts 1 and 2, and sodium phosphate, sodium chloride, L-arginine and polysorbate 80 were all known and routinely used to formulate therapeutic antibodies as taught by Burke and Kang. Discovering the optimum concentrations of buffers and excipients would involves only routine skill in the art. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.
8.	Claims 142, 148, and 155-157 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrichts et al. (Ulrichts 1, US 2015/0218239) and Ulrichts et al. (Ulrichts 2, US 2016/0264669) as evidenced by the disclosure that 90% of the subject having myasthenia gravis (MG) are generalized MG (see lines 24-33 in page 1 of the specification as-filed) in view of Burke et al. (US 2005/0053598) and Kang et al. (BioProcess International, April 12, 2016, pages 40-44), as applied to claim 142 above, and further in view of Jaretzki III et al. (Ann Thorac Srg 2000, 70:327-34) and Gilhus et al. (SAGE-Hindawi Access to Research, Autoimmune Diseases 2011, pages 1-6, reference on IDS).

	The teachings of Ulrichts 1 and 2, Burke, and Kang are discussed above.

The reference teachings differ from the instant invention by not disclosing the method of treating generalized MG (gMG) in a subject, wherein the subject, prior to first administration of the FcRn antagonist, has confirmed diagnosis of gMG class II-IVa disease according to the Myasthenia Gravis Foundation of America (MGFA) classification system and has an MB-ADL score of at least 5 with more nthan 50% of the score attributable to non-ocular items, or the “a phased dosing schedule with an induction phase comprising 1-5 doses of the isolated FcRn antagonist within 1 month followed by maintenance phase comprising a dose of FcRn antagonist every week thereafter.


Jaretzki III et al. teach MGFA clinical classification shown below:
	
    PNG
    media_image1.png
    820
    486
    media_image1.png
    Greyscale

	It appears that Class II-IVa covers majority of MG patients from moderate to severe myasthenia weakness.  Gilhus et al. teach that various subgroups of autoimmune MG respond differently to treatment, and test for AChR antibodies are necessary (e.g. see left col. in page 2).  Gilhus et al. teach that MG patients should always be considered for systematic as well as immunoactive drug treatment and nearly all patients need some treatment at least in periods where the disease shows clinical activity with permanent or intermittent muscle weakness; dosage can be rapidly changed and the treatment is flexible (e.g. see 4.1 in left col. in page 3). Jaretzki III et al. teach a quantitative MG scoring system (QMG score) is essential in the objective evaluation of therapy for MG (e.g. see right col. in page 328).  

	Gilhus et al. teach:

  Rituximab (anti-CD20 antibody) that targets B lymphocytes for B cell depletion are a very promising treatment alternative because B cell depletion can reduce autoantibodies; 

Rituximab therapy for MG patients with AChR and MusK antibodies produces markedly positive effects; and

Rituximab should be reserved for patients with severe MG where treatment with prednisolone and at least two other standard immunosuppressive drugs has failed (e.g. see right col. in page 3).  

Gilhus et al. teach that IVIG therapy can be used on a regular basis (e.g. see Table 3 in page 329).

	Therefore, the determination of the optimal intervals of treatment and the dosage regimens of a known Fc variant that is known for treating gMG were well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner. Given that agents such as Rituximab capable of reducing the level of autoantibodies are used to treat severe MG where treatments of other standard immunosuppressive drugs has failed, and since the prior art’s FcRn antagonist is more effective than IVIG, an ordinary skill in the art (e.g. a doctor treating gMG patient) would be able to select MG patients having moderate to severe muscle weakness which would fall within the range of MGFA Class II-IVa to administered the FcRn antagonists disclosed in Ulrichts et al. until the symptoms are improved, e.g. reaching an MG-ADL score of at least 5 with more than 50% of the score attributable to non-ocular items.  

	        It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was filed to determine all operable and optimal intervals of treatment and to select patient populations because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between Applicant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art do not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 142-166 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-74, 76-78, and 90-104 of  USSN 15/064,195 (the ‘195 application) and claims 45, 47, and 81-88 of copending USSN 15/821,104 (the ‘104 application) in view of Burke et al. (US 2005/0053598) and Kang et al. (BioProcess International, April 12, 2016, pages 40-44). 

	The instant claims are drawn to a method of treating gMG in a subject by administering a formulation comprising an FcRn antagonist consisting of amino acid sequence of SEQ ID NO:2 or SEQ ID NO:3, 150 mM L-arginine hydrochloride and 0.02% polysorbate 80 (w/v).

	The claims in the ‘195 application are drawn to a method of reducing the serum levels of autoantibody in a human by administering the same FcRn antagonist as recited in the instant claims in multiple dosages at a frequency of once every 7 days at a dose of about 10 mg/kg intravenously and at least one subsequent doses administered intravenously or subcutaneously.

	The claims in the ‘104 application are drawn to a method of treating MG by administering an FcRn antagonist that is identical to the instantly recited SEQ ID NO:2.

	The copending claims differ from the instant claims by not reciting the excipients and carriers of the formulations.

	The teachings of Burke and Kang have been discussed, above.

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the ‘195 application and the ‘104 application are drawn to the same or nearly the same of method of treating myasthenia gravis by administering the identical FcRn antagonist consisting of the amino acids of SEQ ID NOs: 2 and 3. Further, the duration of treatment, the effective dosages, and pharmaceutical formulation using well-known recipients and carriers, and like factors are well within the knowledge and expertise of the medical practitioner.  It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was filed to determine suitable pharmaceutical carriers, all operable and optimal intervals of treatment because optimal intervals are an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between Applicant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art does not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A. As such, the copending claims would render the instant invention obvious. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claims 142-166 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10,316,073 in view of Burke et al. (US 2005/0053598) and Kang et al. (BioProcess International, April 12, 2016, pages 40-44). 

The instant claims are drawn to a method of treating gMG in a subject by administering a formulation comprising an FcRn antagonist consisting of amino acid sequence of SEQ ID NO:2 or SEQ ID NO:3, 150 mM L-arginine hydrochloride and 0.02% polysorbate 80 (w/v).

The patented claims are drawn to a an isolated FcRn-antagonist consisting of a variant Fc region consisting the amino acid sequence of SEQ ID NO:2 or SEQ ID NO:3 (identical to the SEQ ID NO:2 and SEQ ID NO:3, respectively).

The patented claims differ from the instant claims by not reciting the excipients and carriers of the formulations.

	The teachings of Burke and Kang have been discussed, above.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating generalized MG by administering and the identical FcRn antagonist consisting of the amino acids of SEQ ID NOs: 2 or 3. Further, the duration of treatment, the effective dosages, or the concentrations of well-known excipients and carrier and like factors are well within the knowledge and expertise of the medical practitioner.  It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was filed to determine all operable and optimal intervals of treatment because optimal intervals are an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   If there are any differences between Applicant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art does not teach all the various permutations of interval ranges or concentrations of excipients and carrier as recited in the instant claims, it would be conventional and within the skill to use the products in the Patent to practice the instant invention in view of the teachings of Burke and Kang.
As to the dosage regimens and the route of administration, note that determination of the optimal intervals of treatment and the dosage regimens of a known drug are well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors such as subject suited to be treated are well within the knowledge and expertise of the medical practitioner (also see various dosages, route of administration and administration intervals as well as selecting MG subjects). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644